Case 1:18-cv-08311-RMB-AMD Document 33 Filed 10/30/19 Page 1 of 4 PageID: 2880



                                                        [Dkt. Nos. 20, 23]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


  CHARMAINE WRIGHT,

  Plaintiff,                               Civil No. 18-8311(RMB/AMD)

               v.                                      ORDER

  JPMORGAN CHASE BANK, NATIONAL
  ASSOCIATION, and CHASE HOME
  FINANCE LLC,

  Defendants.



       THIS MATTER comes before the Court upon a Motion to Dismiss

 Plaintiff Charmaine Wright’s Complaint [Dkt. No. 20] and a Motion

 for an Order Deeming Plaintiff as a Vexatious Litigant, Enjoining

 Future Filings, and for Sanctions [Dkt. No. 23], filed by

 Defendants JPMorgan Chase Bank, National Association (“JPMorgan”)

 and Chase Home Finance LLC (“Chase Home Finance”)(together,

 “Defendants”).

        For the reasons set forth in the accompanying Opinion of

 the same date,

       IT IS on this 30th day of October 2019, hereby ORDERED that:

       (1)   Defendants’ Motion to Dismiss [Dkt. No. 20] is GRANTED;


       (2)   Plaintiff Charmaine Wright’s Complaint [Dkt. No. 1] is

             DISMISSED WITH PREJUDICE;
Case 1:18-cv-08311-RMB-AMD Document 33 Filed 10/30/19 Page 2 of 4 PageID: 2881



       (3)   Defendants’ Motion for an Order Deeming Plaintiff as a

             Vexatious Litigant, Enjoining Future Filings, and for

             Sanctions [Dkt. No. 23] is GRANTED, under the terms

             detailed below;


       (4)   Plaintiff Charmaine Wright is DEEMED A VEXATIOUS

             LITIGANT, due to her repeated filing of substantially

             similar complaints stemming from the same series of

             transactions, despite a prior complaint being dismissed

             with prejudice;


       (5)   Plaintiff Charmaine Wright is ENJOINED from filing any

             future complaint, lawsuit, or petition in this

             District, related to any mortgages or foreclosures,

             without prior authorization from the Court;


       (6)   Plaintiff’s counsel, Joshua Louis Thomas, Esq., is

             SANCTIONED, pursuant to Fed. R. Civ. P. 11(c), in the

             amount of $500, payable to Defendants within thirty

             (30) days of this Order, for costs and fees related to

             responding to non-cognizable claims asserted under

             criminal statutes, which lack private causes of action;




                                      2
Case 1:18-cv-08311-RMB-AMD Document 33 Filed 10/30/19 Page 3 of 4 PageID: 2882



       (7)   In furtherance of this Court’s SANCTIONS, based on Mr.

             Thomas’s failure to adequately investigate the merits

             of Plaintiff’s case and the viability of her claims

             before commencing this matter in federal court, Mr.

             Thomas is REQUIRED, pursuant to Fed. R. Civ. P. 11(c),

             to complete a Continuing Legal Education (“CLE”)

             seminar, which discusses the standards for attorney

             conduct under Fed. R. Civ. P. 11(c)-(b).        Mr. Thomas

             must demonstrate that he has complied with this

             requirement by providing the Court with a copy of a

             completion certificate and other documentation (such as

             a course description, agenda, or materials)

             highlighting inclusion of the required content, within

             ninety (90) days of this Order, unless such period is

             extended by this Court upon a showing of good cause;


       (8)   In furtherance of this Court’s SANCTIONS, based on Mr.

             Thomas’s failure to conform with this Court’s

             expectations for professionalism and practice, Mr.

             Thomas is FORMALLY REPRIMANDED, pursuant to Fed. R.

             Civ. P. 11(c);




                                      3
Case 1:18-cv-08311-RMB-AMD Document 33 Filed 10/30/19 Page 4 of 4 PageID: 2883



       (9)   In accordance with the terms of the Amended Order

             issued by the Honorable Robert B. Kugler on September

             24, 2019, see Hood v. Victoria Crossing Townhouse

             Ass'n, Civ. No. 18-12259 (D.N.J.), at Dkt. No. 34, Mr.

             Thomas REMAINS ENJOINED from filing any further

             complaint, lawsuit, or petition, which pertains to or

             references any foreclosure action in this District,

             without prior authorization of the Court; and


       (10) The Clerk of the Court shall CLOSE this case.



                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                      4
